Citation Nr: 0814271	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for loss of teeth due 
to trauma for compensation purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the St. Paul, 
Minnesota Regional Office (RO) which denied service 
connection for a back disability and missing teeth due to 
trauma.  A personal hearing at the RO was held in November 
2003.

The veteran's claims were remanded by the Board in April 2007 
for additional development.  Specifically, the remand ordered 
corrective notification under the Veterans Claims Assistance 
Act of 2000 (VCAA), treatment records from the Minneapolis, 
Minnesota VA Medical Center (VAMC) from 1985 to the present, 
an attempt to obtain additional treatment information (with 
appropriate release forms) from the veteran, any records 
associated with vocational counseling, if available, and all 
disability records from the Social Security Administration 
(SSA).  These actions were completed, and the veteran's 
claims are properly before the Board for adjudication.


FINDINGS OF FACT

1.  A back disability, to include degenerative disc disease 
of the lumbar spine, is not attributable to service.

2.  The veteran's dental disability, manifested by loss of 
teeth, is not the result of inservice trauma.



CONCLUSIONS OF LAW

1.  A back disability, to include degenerative disc disease 
of the lumbar spine, was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection and payment of disability compensation 
for a dental disability, manifested by loss of teeth, is not 
warranted.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.310, 3.381, 17.161 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for service connection for a back disorder and a dental 
disorder, claimed as dental trauma.  The Board notes that the 
veteran's claims were received in June 2000.  Because the 
veteran's claims were filed prior to the enactment of the 
VCAA, his claims were re-adjudicated in July 2002 following 
an October 2001 notice to the veteran regarding the VA's duty 
to notify and to assist.  The veteran was sent additional 
VCAA notification in April 2007.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  Specifically, the VCAA notification 
instructed the veteran to provide any relevant evidence in 
the veteran's possession.  See Pelegrini II.  In particular, 
the VCAA notification: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the veteran about the 
information and evidence that VA will seek to provide; (3) 
informed the veteran about the information and evidence that 
the veteran is expected to provide; and (4) requested that 
the veteran provide any evidence in his possession that 
pertains to the claims.  See Pelegrini II.  Thus, the Board 
finds that the content and timing of the VCAA notices 
comports with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "re-adjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that 
a VA examination is not necessary to determine whether a back 
disorder or a dental disorder are related to his period of 
honorable service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

However, as explained below, the veteran has presented no 
competent medical evidence of an in-service injury or 
disease, for either claim, and none is evident from the 
service medical records.  None of his service medical records 
show treatment for either a back disorder or a dental 
disorder.  Further, the veteran's file is silent as to 
medical evidence providing a positive medical nexus between 
either claimed disability and his period of active service.  
In light of these findings, the second and third prongs of 
McLendon have not been met.  Any physician rendering an 
opinion of necessity would be required to rely on the 
veteran's own statement as to what transpired in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006) (emphasizing 
that the Board may not disregard a medical opinion solely on 
the rationale that the medical opinion is based on a history 
provided by the veteran; rather, the Board must assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  A medical nexus opinion, under the 
circumstances presented in this case, is not warranted for 
either issue, as there is no competent evidence of a current 
disability, or that such disability is related to the 
veteran's service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

Further, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Although the veteran's complete inservice dental records were 
not available for review, the RO made two attempts to obtain 
them.  According to a February 2004 request for information, 
no additional service medical records were on file.  
Therefore, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
veteran, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.


Back Disorder

The veteran filed a claim for service connection for a back 
disorder in June 2000.  According to his December 2001 
statement, the veteran was beaten badly during active 
service.  The veteran stated that his back was injured during 
that beating.  He reiterated those statements during his 
November 2003 Decision Review Officer (DRO) hearing, noting 
that, in the past,  spinal surgeons whom he knew informed him 
that his back and specifically his L5 vertebra was fractured.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the veteran 
currently has a claimed disability.  Absent proof of a 
present disability, there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran's service medical records are 
negative for complaints, treatment, or diagnosis of a back 
disorder.  On his separation examination, the veteran's spine 
was marked "Normal" during his January 1978 separation 
examination.  

Post-service, a July 1990 VA medical report stated that, 
although mild scoliosis of the lumbar spine was noted on x-
ray, the lumbar spine was otherwise normal.  At the time, the 
veteran gave a 10 year history of intermittent back pain and 
he reported that the initial injury was a fall.  He stated 
that the back pain flared with lifting.  A private medical 
report from January 2000 diagnosed the veteran with low back 
pain.  The veteran reported that he had had low back pain 
since 1973.  An x-ray from August 2001 noted usual lumbar 
curvature maintained with normal posterior alignment, 
normally-maintained intervertebral disc spaces, a large 
anterior spur extending upward from the anterior margin of 
L4, and a bulging anterior spurring in the thoracolumbar and 
lower thoracic region.  However, no fractures or other 
abnormalities were discovered.  In April 2007, a VA progress 
note reported that the veteran's lumbar vertebral body 
heights were unremarkable, though a loss of vertebral height 
was noted at T12.  Osteophytic spurring was noted at L1-L2, 
L2-L3, and L3-L4.  A mild narrowing of the disc space was 
noted at L5-S1.  Once again, no acute fracture was 
identified.  The examiner's diagnosis was mild to moderate 
degenerative disease of the lumbar spine, with no acute 
fracture.  Although spurring had been noted, arthritis was 
not diagnosed.  Further, the examiner did not provide an 
etiological link between the current diagnosis and the 
veteran's period of active service.  

The Board notes that the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Although the veteran has stated that his current back 
disorder, recently diagnosed in 2007 as degenerative disc 
disease, is related to service, the veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Further, the clinical findings do not support his 
contention.  

The veteran is competent to report symptoms such as back 
pain, but he is not competent to provide more than simple 
medical observations and is not competent to provide a 
medical diagnosis or a medical nexus to service.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In addition, it is noted that a back disability, including 
degenerative disc disease, was not diagnosed until decades 
after the veteran's period of active duty.  The Board 
observes that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000) (In determining whether a pre-existing condition 
was aggravated by military service, evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service). 

Although the veteran maintains that his back was injured in 
an altercation during service, the service medical records 
show no inservice back disease or injury.  Rather, they show 
that the veteran did not complain nor report a back problem 
at separation and the examiner determined that the back was 
normal on physical examination.  Post-service, decades after 
his discharge from service, the veteran has been diagnosed 
with a back disability.  However, there is no competent 
evidence linking this back disability to service.  Therefore, 
because the veteran's service medical records are negative 
for complaints, treatment, or diagnosis of degenerative disc 
disease, or any other back disability, and because the 
veteran's record is silent as to a medical opinion linking 
his current condition to his period of active service, the 
Board must deny the veteran's claim.  


Dental Disorder

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  The types of dental disorders that 
may be compensable include irreplaceable missing teeth and 
disease or damage to the jaw.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916.  Missing teeth may be compensable for rating 
purposes under Diagnostic Code 9913 ("loss of teeth, due to 
loss of substance of body of maxilla or mandible without loss 
of continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

The Board further notes that dental disabilities are treated 
differently than medical disabilities in the VA benefits 
system.  See 38 C.F.R. § 3.381.  In general, conditions 
including replaceable missing teeth will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. Chapter 17.  38 
C.F.R. § 3.381.  When service connection is warranted, it 
will be granted for a dental condition of each tooth and 
periodontal tissue shown by the evidence to have been 
incurred in or aggravated by service.  In general, a veteran 
with a service-connected, non-compensable dental condition is 
classified as Class II, and entitled to one-time treatment 
for the condition, if application is made within a certain 
time period after service.  38 C.F.R. § 3.381(b).

However, if the dental condition is due to combat wounds or 
service trauma, the veteran is eligible for Class II(a) 
treatment, consisting of all treatment indicated as 
reasonably necessary for the treatment of such condition.  38 
C.F.R. § 17.161(c).  Thus, the significance of a finding that 
a dental condition is due to service trauma is that there are 
no restrictions as to one-time treatment or the time limit 
for filing an application.

In this case, the veteran filed a claim for service 
connection for a dental disorder, due to trauma, in June 
2000.  As with his claim for service connection for a back 
disorder, the veteran stated that his teeth were damaged due 
to beating he allegedly received in 1978, while in service.  

The veteran's July 1975 entrance examination did not note any 
missing teeth.  Upon separation in 1978, teeth numbered 
1,4,11,16,17, and 32 were missing.  However, the veteran's 
personnel records are silent as to any violent incident 
during his period of active duty.  Although the veteran's 
dental records were unavailable for review, the entrance and 
separation examinations are of record.  A dental examiner 
found no evidence of trauma, per the February 1991 dental 
rating.  Although the veteran has been provided the 
opportunity to do so, he has not put forth any evidence to 
the contrary, and the veteran's service medical records are 
silent as to any medical condition stemming from the alleged 
beating, to include dental trauma.  Although the veteran is 
competent to state that he was struck in the mouth, the Board 
finds the opinion of the dentist who signed the February 1991 
dental rating, indicating no evidence of dental trauma, to be 
more probative as he is a medical professional.

The veteran does not have a service-connected dental disorder 
for which compensation can be afforded.  Further, there is no 
competent evidence that the veteran has irreplaceable missing 
teeth or that his loss of teeth is the result of loss of 
substance of body of maxilla or mandible.  The regulations 
listed above specifically prohibit service connection for 
purposes of compensation where the disability involves 
replaceable missing teeth.  There is no evidence of any 
ancillary injury or residual impact involving the palate, the 
jaw, or other bone or muscles of the mouth.  Therefore, the 
Board finds that the loss of teeth during service, 
specifically, teeth numbered 1,4,11,16,17, and 32, was not 
due to inservice dental trauma, and service connection on 
that basis is not warranted.

Moreover, there is no competent evidence that the veteran 
suffered an inservice injury or disease of the jaw, or any of 
the other conditions listed as compensable dental and oral 
conditions under the rating schedule.  See 38 C.F.R. § 4.150.  
Finally, the veteran has not provided any evidence of an 
etiological nexus between his dental condition and his period 
of active service.  Accordingly, service condition for a 
dental disorder must be denied.

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

One-time dental treatment is available to veterans, but 38 
C.F.R. § 3.381 limits the outpatient dental treatment 
available for treatable or replaceable missing teeth to one- 
time treatment only, unless the veteran meets certain 
criteria or there was in-service dental trauma or a combat 
dental injury.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged in 1978, the application for this one-time (Class 
II) dental treatment must have been submitted within one year 
after service discharge.  The veteran applied for dental 
treatment about two decades after separation from service.  
See 38 C.F.R. § 17.161(b); see also Woodson v. Brown, 8 Vet. 
App. 352, 355 (1995) affirmed in part, dismissed in part by 
87 F.3d 1304 (1996) (for veteran's who were discharged prior 
to October 1, 1981, the applicable time limit to file a 
dental claim cannot be tolled based on the service 
department's failure to notify a veteran about his right to 
file such a claim). 



Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to service connection for a back disability 
including degenerative disc disease of the lumbar spine is 
denied.

Entitlement to service connection for loss of teeth due to 
trauma for compensation purposes is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


